Affirming.
This action was instituted by Robert L. Myre, a citizen, taxpayer, and voter of McCracken county, against the Secretary of State, the Attorney General, and the state board of election commissioners, to test the validity of the legislative redistricting acts of 1930. Chapters 147 and 148, Acts of 1930. The circuit court sustained a special demurrer to the petition upon the ground that none of the defendants had any present duty to perform respecting the acts in question. The plaintiff has prosecuted an appeal.
The identical questions presented by this record were disposed of in the case of Blair v. Lewis et al., ___ Ky. ___, 39 S.W.2d ___, this day decided, and further discussion is deemed unnecessary. It follows that the judgment in this case must be affirmed upon the authority of the case cited.
The judgment is affirmed.
Whole court sitting.